     Case 2:13-cv-00234-MLCF-SS Document 165 Filed 04/16/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


MARKLE INTERESTS, LLC                                     CIVIL ACTION


v.                                                      NO. 13-234
                                                        c/w 13-362 and
                                                            13-413
                                              (Pertains to all cases)

UNITED STATES                                             SECTION "F"
FISH AND WILDLIFE SERVICE, ET AL.


A status conference was held on April 16, 2019.


Present:
Andrew Harrison, Esquire
Mark Miller, Esquire
Edward Poitevent, Esquire
Rick Stanley, Esquire
Jim Johnston, Esquire
Brett Legner, Esquire
Mary Hollingsworth, Esquire
Collette Adkins Giese, Esquire




JS10: 30 min.
